Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: for claim 1 the prior art of record does not teach or suggest the invention as claimed, including wherein the inductive coil extends legs connecting the single set of wheels and is configured to harvest electricity from the aerial power transmission line system and charge the battery.
By contrast, Kirkbride (US 2020/0001993 A1) discloses an unmanned aerial vehicle (UAV) mountable to an aerial power transmission line system, the UAV comprising a body with a rotor system, a motivation system attached to the body to motivate the UAV along the conductor and comprising a single set of wheels, a battery carried by the body and electrically connected to at least one of the rotor system and the motivation system, a monitoring tool mounted to the body, the motivation system comprising of a conductive element, wherein the motivation system is configured to harvest electricity from the aerial power transmission line system and charge the battery. However, Kirkbride fails to mention an inductive coil carried by the body and wherein the inductive coil extends between the legs connecting the single set of wheels and is configured to harvest electricity from the aerial power transmission line system and charge the battery.
By further contrast, Lavoie et al. (Us 2019/0260191 A1) discloses an unmanned aerial vehicle (UAV) mountable to an aerial power transmission line system, the UAV comprising a body with a rotor system, a motivation system attached to the body to motivate the UAV along the conductor and comprising a single set of wheels and a monitoring tool configured to engage the aerial power line transmission system. However, Lavoie fails to mention an inductive coil carried by the body and in electric connecting with a batter of the body, and wherein the inductive coil extends between legs connecting the single set of wheels and is configured to the harvest electricity from the aerial power transmission line system and charge the battery. 
Therefore, it would have not been obvious to incorporate prior art which disclose power line inspection UAVs, in particular UAVs configured to engage power lines and harvest electricity via inductive coupling for charging the onboard batteries in the manner as described above. 
For claim 11 the prior art of record does not teach or suggest the invention as claimed, including harvesting electricity from the aerial power transmission line system and charging the battery using a coil that extends between legs connecting the set of wheels. 
By contrast, Kirkbride (US 2020/0001993 A1) discloses a method of inspecting an aerial power transmission line system, the method comprising flying an unmanned aerial vehicle (UAV) to a conductor of the aerial power transmission line system, the UAV comprising a body having a rotor assembly, a set of wheels coaxially aligned, and a battery; positioning the set of wheels on the conductor; inspecting the conductor with a monitoring tool; 3Application No.: 16/778,269Docket No.: RR60388.P101US moving the UAV along the conductor; and harvesting electricity from the aerial power transmission line system and charging the battery via conductive elements of the UAV. However, Kirkbride fails to mention harvesting electricity using a coil that extends between legs connecting the set of wheels.
Therefore, it would have not been obvious to incorporate prior art which disclose power line inspection UAVs, in particular UAVs configured to engage power lines and harvest electricity via inductive coupling for charging the onboard batteries in the manner as described above. 
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	



































Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642